Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In claim 1, the limitations “otherwise would have formed allophanates” is not supported by the instant specification.  The specification teaches the reformation of an allophanate as a process step wherein the allophanate first forms, then forms something else after which it can’t go to back to the allophanate.  This is a different concept that just blocking the formation of allophanates altogether.  
In claim 1, the limitation “straight chain” is not supported by the instant specification.  The specification teaches primary amines and teaches butylamine as the preferred embodiment that is primary, straight chain amine.  However, listing one specific type of primary, straight chain amine does not provide support for any type of the primary, straight chain amine that encompasses hundreds of compounds.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2011 /0152989) in view of U.S. Patent No. 5,589,563 to Ward et al. or US. Patent Pub. No. 2003/0176613 to Hohberg et. al.
As to claims 1, 3-4, and 6-8, Tan discloses a polyisobutylene copolymer comprising a hard segment formed from diisocyanates and a chain extender (See Abstract} wherein the copolymer comprises >30 wt% of PIB soft segments with the remainder being hare segment.

Ward discloses block copolymers comprising hard segment and soft segments comprising polyisobutylene polyols (Examples 7-8) and an organic diisocyanate with an aliphatic amine, such as dodecylamine (7:9-10). Ward discloses that the linear based polymer is a polyurethane to which said end groups are linked isocyanate linkages with an aliphatic amine. Hohberg discloses polyurea-polyurethane block copolymers that are chain terminated with butylamine (applicant's claim 3) (Abstract, 00514}.
The person of ordinary skill in the art would be motivated to form the polyisobutylene copolymer, as disclosed in Tan, and applying the end group of Ward because the end groups give the desired surface properties, e.g. hydrophobicity, resistance to hydrolytic degradation, resistance to oxidation, and/or resistance to other modes of degradation (8:55-62), Furthermore, the use of monofunctional amine end groups inhibits excessive molecular weight during polymerization and hence the excessive rise in the viscosity of the reaction solution (Hohberg, 0051).

 Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 

Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness. /n re Nolan 193 USPQ 641 CCPA 1977. Obviousness does not require absolute predictability. In re Miegel USPQ 716. Since unexpected results are unpredictable, evidence presented in comparative showings must be clear and convincing. In re Lohr 137 USPQ 548.  In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record. In re Chupp, 2 USPQ 2d 1437; In re March 175 USPQ; In re Battle, 24 USPQ 2d 1040.
***lt cannot be determined from the 2 examples if the results are unexpected because there is not enough comparative data presented to establish unexpected results commensurate in scope. It could be the case that comparative example (monofunctional alcohol) is unexpected and that preferred example (butylamine) could be the usual properties/results. Therefore, more comparative data would need to be present to establish what would be expected (i.e. applicants’ invention), which is necessary before determining what is unexpected (Ward or Hoberg references).

Claims Must be Commensurate with Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89: Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of 
***The showings are not commensurate in scope with very broad claims, which encompass hundreds of compounds, with respect to the mono-functional amine and the diisocyanate component, while only one for each is used in the example. Claim 1 recites a specific diisocyanate and a genus of monofunctional amines and the claim is open to any amount of those components. Any showing based on “compositions” must be reasonable commensurate in scope with both the kind and amount of polyisocyanate and monofunctional amine in the claims. The figures and the unexpected gelation are clearly not reasonably commensurate in given that applicants' have demonstrated less gelation for precisely 1 species of polyisocyanate, 1 species of monofunctional that are used in one specific amount.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763